UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K Current Report Pursuant to Section13 or 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 11, 2015 Senomyx,Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-50791 (Commission File Number) 33-0843840 (I.R.S. Employer Identification No.) 4767 Nexus CentreDrive San Diego, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (858)646-8300 Not Applicable. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September10, 2015, our Board of Directors elected Daniel E. Stebbins to serve as a director of Senomyx, Inc., effective immediately. In connection with his appointment, Mr. Stebbins will enter into our standard form of indemnification agreement. We are not aware of any transaction involving Senomyx and Mr. Stebbins requiring disclosure under Item 404(a)of Regulation S-K. In connection with his appointment, Mr. Stebbins received an automatic stock option grant to purchase 30,000 shares of our common stock pursuant to our 2013 Equity Incentive Plan. The stock option has an exercise price per share of $6.45, which was the closing price of our common stock as reported on the Nasdaq Global Market for September10, 2015, and vests in equal monthly installments over a three-year period following the date of the agreement. On September 11, 2015, we issued a press release announcing Mr. Stebbins’ election to the Board. A copy of the press release is furnished as Exhibit 99.1 hereto. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Press release issued by Senomyx, Inc. on September 11, 2015 announcing the election of Daniel E. Stebbins to its Board of Directors. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SENOMYX, INC. By: /S/ CATHERINE LEE Catherine Lee Vice President , General Counsel and Corporate Secretary Date: September 11, 2015
